Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 21, 2022

The Court of Appeals hereby passes the following order:

A22A1557. CLAYTON LEE v. KYOUNG HEE KIM PERESTA.

       Clayton Lee filed suit against Kyoung Hee Kim Peresta in magistrate court, and
Peresta asserted several counterclaims against Lee. The case was transferred to the
superior court, which entered an order granting Peresta’s motion for directed verdict
as to all of Lee’s claims. Lee then filed this direct appeal. We lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must be
either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id. “Where neither of these code sections are followed, the appeal
is premature and must be dismissed.” Id. (punctuation omitted).
       The record does not indicate that the superior court directed the entry of
judgment under OCGA § 9-11-54 (b) or that the court has resolved Peresta’s
counterclaims against Lee. Consequently, because this action remains pending below,
Lee was required to use the interlocutory appeal procedures – including obtaining a
certificate of immediate review from the trial court – to appeal. See OCGA § 5-6-34
(b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Lee’s failure to do
so deprives us of jurisdiction over this appeal. See Bailey v. Bailey, 266 Ga. 832, 833
(471 SE2d 213) (1996).
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              06/21/2022
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                            , Clerk.